DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on December 21, 2020.
Currently, claims 1, 6-8, 12, 14-15, 22, and 45-56 are pending in the instant application. Newly submitted claims 45-56 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant elected SEQ ID NO:752 in the reply filed on September 5, 2017. As such, claims 45-56 directed to use of nucleotide sequences other than applicant’s elected SEQ ID NO:752 are drawn to nonelected inventions.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 45-56 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Note that there is no allowable generic claim linking different SEQ ID NOs in the instant case. In addition, there is no proper Markush-type claim in the instant case.
Accordingly, claims 1, 6-8, 12, 14-15, and 22 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections


                                              Maintained Rejections
                                    Claim Rejections - 35 USC § 112
Claims 1, 6-8, 12, 14-15, and 22 remain rejected under 35 U.S.C. 112(b) as being indefinite for the reasons as set forth in the Office action mailed on September 21, 2020 and for the reasons set forth below. 
	Applicant's arguments filed on December 21, 2020 have been fully considered but they are not persuasive. Applicant argues that the claim amendments are sufficient to render the structure/length of the claimed nucleic acid molecule definite. 
	The instant claims recite a method for treating cancer comprising administering a double-stranded nucleic acid molecule, wherein the sense strand “comprises” SEQ ID NO:727 and the antisense strand “comprises” SEQ ID NO:752, wherein the double-stranded region is “from 8 to 15 nucleotides long”. It is impossible for SEQ ID NO:727 and SEQ ID NO:752 to form a double-stranded region of 8 nucleotides because the two SEQ ID NOs have 13-mer sequences that are perfectly complementary to each other, thereby forming a 13-bp double-stranded region. In addition, the minimum number of single-stranded region (e.g., overhang) formed by the two SEQ ID NOs claimed in the instant case is 6 nucleotides long as evidenced by the fact that SEQ ID NO:727 is a 13-mer and SEQ ID NO:752 is a 19-mer, while the claims recite that “the antisense strand contains a single stranded region that is 4 to 12 nucleotides long”. Hence, the claims recite structurally conflicting limitations, thereby rendering the claims indefinite.

			Claim Rejections - 35 USC § 112

	Applicant's arguments filed on December 21, 2020 have been fully considered but they are not persuasive. Applicant argues that the specification and claim itself describe relevant identifying characteristics of the species encompassed by the claims, wherein the specification (e.g., Example 3 and Figure 3) shows that nucleic acid molecule species encompassed by the claims significantly reduce MDM2 expression in RB177 cells. In response, it is noted that neither the instant specification nor claim 1 as currently amended describes how the double-stranded region can be shorter than 13 nucleotides long when the instantly recited sense and antisense strand sequences comprise 13-mer sequences that are perfectly complementary to each other. The specification and claim 1 itself also fails to describe the structure wherein the single-stranded overhang is shorter than 6 nucleotides long when the instantly recited sense and antisense strand sequences are taken into consideration. Regarding the cancer treatment effect by the instantly claimed nucleic acid molecule comprising SEQ ID NO:727 and SEQ ID NO:752, it is noted that Example 3 and Figure 3 of the instant application at best describes a single, uniform structure of “sd-rxRNA” as already noted in the last Office action, wherein the “sd-rxRNA” has a 13-bp duplex formed by a 13-mer sense strand and a 19-mer antisense strand forming a 6-mer 3’ overhang. Hence, the single structural species described in the instant application does not represent the entire genus of various lengths that encompass structurally diverse nucleic acid molecules. Applicant’s attention is directed to page 10 of the last Office action indicating that is deemed allowable. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/DANA H SHIN/Primary Examiner, Art Unit 1635